DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 16-18 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
This application contains claims directed to the following patentably distinct species (1) a method of processing a glass based substrate where the edge of the glass cools more than the center of the glass and (2) a method of processing a glass based substrate where the center of the glass cools more than the edge of the glass. The species are independent or distinct because the embodiments are mutually exclusive and do not overlap in scope. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 16-18 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4, 6, 9-13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over HOMOLA et al. (WO 02/16280) in view of KATO (KR 2008008155A).
Homola teaches a method for processing a glass based substrate comprising pressing a glass substrate (10a) having a first surface and a second opposing surface between two surfaces (2 and 3); heating the glass-based substrate pressed between the two surfaces such that the entire glass-based substrate is above a first temperature, wherein the first temperature is above the annealing temperature of the glass-based substrate; holding the glass-based substrate pressed between the two surfaces at the first temperature for a predetermined time; and cooling the glass-based substrate pressed between the two surfaces after the predetermined time such that the entire glass-based substrate is below a second temperature, wherein the second temperature is below the strain point of the glass-based substrate (page 18 lines 6-16).  
Homola is silent to the temperatures of the edge and center of the glass based substrate.
Kato teaches a method for processing a glass substrate. Kato teaches cooling a glass substrate (abstract). Kato teaches that when the edge of the glass is 10 °C cooler than the center of the glass (Example 4 in Table 1), the thermal shrinkage difference between the edge of the glass and center of the glass is 0. It would have been obvious to one of ordinary skill in the art to modify the method of Homola so that the edge of the glass is 10 °C cooler than the center of the glass as taught by Kato because Kato teaches that reducing variation in thermal shrinkage produces glass that can be formed stably with a good stability (translation page 4). 
Regarding claim 4, Homola teaches the first surface has a flatness of less than or equal to about 25 µm (see Table 1).  
Regarding claim 6, Homola teaches the first surface has a flatness of less than or equal to about 20 µm (see Table 1).  
Regarding claim 9, Homola teaches the predetermined time is between 4 and 10 hours (page 18 lines 11-12) which falls into the claimed range of at least about 1 hour.  
Regarding claim 10, Homola teaches the predetermined time is between 4 and 10 hours (page 18 lines 11-12) which overlaps with the claimed range of from about 1 hour to about 5 hours.  
Regarding claim 11, Homola teaches the cooling occurs at a rate of 25 °C/hour (page 18 lines 14-15) which falls into the claimed range of about 10°C/min or less.  
Regarding claim 12, Homola teaches the first temperature is in a range from about 5°C above the annealing temperature to about 10°C above the annealing temperature (page 20 line 22 – 24 ).  
Regarding claim 13, Kato teaches in Table 1 that the edge of the glass substrate cools faster than the center.
Regarding claim 15, Kato teaches cooling a glass substrate (abstract). Kato teaches that when the edge of the glass is 10 °C cooler than the center of the glass (Example 4 in Table 1), which reads on about 9°C cooler than the center of the glass.

Claim(s) 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over HOMOLA et al. (WO 02/16280) in view of KATO (KR 2008008155A) as applied to claim 1 above, and further in view of YASUDA et al. (CN 105189389).
Homola as modified by Kato teaches a method for processing a glass based substrate. Homola is silent to the optical retardation of the glass substrate.
Yasuda teaches a glass plate having an optical retardation of less than 5 nm (abstract) which falls into the claimed range of less than or equal to 40 nm and less than or equal to 5 nm. It would have been obvious to one of ordinary skill in the art to modify the glass of Homola to have the optical retardation taught by Yasuda because Homola teaches that the glass is used for flat panel displays (page 1 lines 17-19) and Yasuda teaches that glass with this optical retardation is used for flat panel displays (DERWENT abstract of WO 2014/185486).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over HOMOLA et al. (WO 02/16280) in view of KATO (KR 2008008155A) as applied to claim 1 above, and further in view of GREEN (US 2014/0290310).
Homola as modified by Kato teaches a method for processing a glass based substrate. Homola teaches that the glass may be soda-lime glass (page 21 lines 2-3). 
Green teaches that soda lime glass has a coefficient of thermal expansion of approximately 9.2 x 10-6/°C (para. 0094) which falls into the claimed range of 2.5 x 10-6/°C and 13.0 x 10-6/°C. 

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over HOMOLA et al. (WO 02/16280) in view of KATO (KR 2008008155A) as applied to claim 1 above, and further in view of AOKI et al. (JP 2001-322823).
Homola as modified by Kato teaches a method for processing a glass based substrate. Homola is silent to the heating rate. 
Aoki teaches a method of heat treating a glass substrate by heating the glass to 500°C at a rate of 10°C/min, holding at 500°C for 4 hours, and cooling at a rate of 10 °C/min (abstract). It would have been obvious to one of skill in the art to use the heating rate of 10°C/min as suggested by Aoki in the method of Homola because Aoki teaches that the glass can be used in flat panel displays (para. 0002) and Homola teaches that the glass is used for flat panel displays (page 1 lines 17-19).

Response to Arguments
Applicant's arguments filed September 1, 2022 have been fully considered but they are not persuasive. 
Applicant argues on pages 5-7 that Homola does not a temperature difference of about 1°C to about 12°C; however Homola has been combined with Kato to teach this new limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA SZEWCZYK/Primary Examiner, Art Unit 1741